CULLEN, J.,
(concurring.) We think the evidence fails to show a reasonable ground for the dismissal of the relator. The charge itself assigned no very substantial fault on his part. It is to the ■effect that he caused the mail of the health board to be delivered and received at his residence, instead of at the office of the board. The instruction on that subject given to the relator seems to have "been not very definite, and there was no refusal by the relator to ■comply with it, and no contumacy or disrespect on his part. If ■there was mail delivered at his residence after the conversation with the health officer upon the subject, it seems to have been the ■act of the mail carrier, who could not find the office of the board ■open, rather than that of the relator. Proceedings reversed, with -costs, and relator reinstated.